IN THE COURT OF APPEALS OF IOWA

                                    No. 13-2028
                                Filed May 14, 2014

IN THE INTEREST OF E.O.,
      Minor Child,

B.S., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Constance Cohen,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Lisa M. Noble of Van Cleaf & McCormack, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John Sarcone, County Attorney, and Stephanie E. Brown,

Assistant County Attorney, for appellee.

       Daniel M. Northfield, Urbandale, for father.

       Kimberly S. Ayotte of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                         2



MULLINS, J.

      The mother appeals from a termination of her parental rights to one child

pursuant to Iowa Code sections 232.116(1)(b), (d), (g), and (l) (2013).         The

mother argues the juvenile court erred when it determined she abandoned the

child, she was offered services and her circumstances that led to the adjudication

of the child still remained, and she lacks the ability or willingness to respond to

services. The mother also alleges the State did not make reasonable efforts so

that she could correct the situation and requests additional time. We affirm.

I. Background Facts and Proceedings.

      The mother has a long history of methamphetamine use.            She began

using at age fifteen and by age eighteen was using methamphetamine daily. The

mother is now twenty-six. E.O., the mother’s second child, was born in April

2013. In 2006 the mother’s parental rights were terminated in regard to her first

child because of the mother’s methamphetamine use and criminal conduct. The

mother spent time in prison in 2012, where she received some drug treatment,

and continued treatment outside of prison at MECCA.

      E.O. came to the attention of the department of human services in July

2013 when the mother was arrested for using methamphetamine while on parole.

E.O.’s parents consented to the need for removal, and E.O. was placed with a

paternal aunt and uncle. The mother’s parole was revoked and she was taken to

prison with an anticipated release date of April 2014.

      In September 2013, the State adjudicated E.O. a child in need of

assistance in an uncontested hearing pursuant to Iowa Code sections
                                          3



232.2(6)(b), (c)(2), and (n) (2013). The State offered the following services to the

mother: substance abuse evaluations; drug screens; Family Safety, Risk, and

Permanency services; relative placement; services offered in prison; and

services offered through her probation.           The mother did not request any

additional or modification of services. Due to her incarceration, the mother was

not able to have visits with E.O.

       The State filed a termination petition in October, and a hearing on the

termination petition was held in December. At the hearing the mother admitted

her drug use had a negative impact on her ability to care for E.O. The mother

explained she believed she relapsed because she was around the wrong people,

including her mother, who uses drugs. The mother was incarcerated during the

hearing and had been working every day in prison, but had not taken any

substance abuse classes in the prison. The mother was on a waiting list to go to

the Women’s Correctional Facility, where she planned to stay for one to four

months. After completing the Women’s Correctional Facility program, the mother

was on a waiting list to live at House of Mercy, a transitional housing facility.

E.O.’s guardian ad litem believed termination was in his best interests. The court

refused to give the mother more time to work toward reunification and terminated

her parental rights under sections 232.116(1)(b), (d), (g) and (l).1 The mother

appeals the termination of her parental rights.




1
  The court also terminated the parental rights of the father and any unknown putative
fathers. None of the fathers’ rights are at issue in this appeal.
                                         4



II. Standard of Review.

       We review termination of parental rights de novo. In re A.M., 843 N.W.2d

100, 110 (Iowa 2014). We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. Id.

III. Analysis

       A. Statutory Grounds.

       The juvenile court terminated the mother’s parental rights on four separate

statutory grounds, yet on appeal the mother challenges only three of the four

grounds.2 When the juvenile court terminates parental rights on more than one

statutory ground, we need only find termination proper under one ground to

affirm. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999). The mother’s failure

to raise the other statutory ground for termination waives any claim of error

related to those grounds. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa

1996) (stating “our review is confined to those propositions relied upon by the

appellant for reversal on appeal”). We therefore affirm the juvenile court’s order

terminating the mother’s parental rights pursuant to the other ground.

       B. Reasonable Efforts.

       The mother alleges the State did not make reasonable efforts to allow her

to demonstrate her willingness or ability to parent effectively. The State has “an

obligation to make reasonable efforts toward reunification, but a parent has an

equal obligation to demand other, different, or additional services prior to a

permanency or termination hearing.” In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct.


2
  The mother failed to argue the juvenile court erred when it terminated her parental
rights under Iowa Code section 232.116(1)(l).
                                        5



App. 2005). In the CINA disposition order, the court stated it “inquired of the

parties as to the sufficiency of services being provided and whether additional

services [were] needed to facilitate the safe return . . . of the child.” The court

further found that the parties did not request additional services.         In the

termination order, the court found that “[a]t no time during the course of the case

did a party request an available service that was not provided.” There is nothing

in the record to suggest the mother requested additional or a modification in

services at any other time.    Because the mother failed to request additional

services prior to the termination hearing, she has not preserved this claim for

review. Id.

      C. Additional Time.

      The mother requests additional time to correct her situation. Iowa Code

section 232.104(2)(b) allows a court to continue placement of the child for an

additional six months if the court finds the need for removal will “no longer exist

at the end of the additional six month period.” E.O. was adjudicated to be a child

in need of assistance pursuant to sections 232.2(6)(b), (c)(2), and (n). Each of

these grounds stems from the mother’s drug addiction and incarceration. At the

time of the December termination hearing, the mother’s anticipated prison

discharge date was April 22, 2014. There was no guarantee the mother would

be discharged early from prison and moved to the Women’s Correctional Facility,

like the mother had hoped. Without being discharged early, the mother would be

released from prison just weeks away from her six month extension.
                                         6



       The mother must be able to remedy her incarceration and drug addiction

in the six month period in order to regain custody of E.O. When the issue is a

parent’s drug addiction, “we must consider the treatment history of the parent to

gauge the likelihood that the parent will be in a position to parent the child in the

foreseeable future.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). The

record indicates that the mother started using methamphetamines at age fifteen.

The mother alleges she was clean throughout her pregnancy of E.O., but she

produced a positive drug test during her pregnancy. The mother admits she

began using methamphetamine one week after E.O. was born and she continued

to use consistently until she was arrested in July 2013. The mother has had

some drug treatment in the past, but she has not maintained sobriety for long.

Additionally, the mother does not have a support system to assist in her

recovery. “Where the parent has been unable to rise above the addiction and

experience sustained sobriety in a noncustodial setting, and establish the

essential support system to maintain sobriety, there is little hope of success in

parenting.” Id. There is nothing in the record to suggest the mother will be out of

prison, in a stable environment, able to continue sobriety, or have the time within

six months to stay sober and prove she can care for E.O. We find the mother

has not carried her burden to prove that there would be meaningful improvement

if she were granted an additional six months to work on reunification.

IV. Conclusion.

       The mother challenges only three of four statutory grounds for termination.

As there need be only one valid ground for termination, we affirm based on the
                                       7



remaining ground. The mother failed to preserve her reasonable efforts claim.

The mother did not prove the need for removal will “no longer exist at the end of

the additional six month period.” Iowa Code § 232.104(2)(b).       We therefore

affirm.

          AFFIRMED.